Citation Nr: 0512400	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-12 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than February 27, 
1997, for the award of Dependency and Indemnity Compensation 
(DIC) benefits based on a grant of service connection from 
the veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served in active military service from August 
1968 to July 1972.  He later re-enlisted and eventually 
retired in November 1988 after having served 20 years and 10 
dates of active military service.  The appellant is his 
widow.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., 
granting service connection for the cause of the veteran's 
death.  As reflected in a statement of the case issued in May 
2002, the DIC entitlement was established effective from the 
February 27, 1997 date of receipt of a request to reopen the 
claim for service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  A claim for entitlement to DIC benefits was received in 
February 1993.  By a January 1994 rating action the RO denied 
service connection for the cause of the veteran's death.  
Notice was provided in February 1994.

2.  No notice of disagreement was filed within the year 
following the RO's February 1994 mailing to the appellant of 
a notice of the denial of entitlement to service connection 
for the cause of the veteran's death and of entitlement to 
DIC benefits.

3.  The appellant submitted a request to reopen the claim for 
DIC benefits on February 27, 1997.  

4.  The RO by an October 2001 rating action granted service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits, both effective from February 27, 
1997.
CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 
1997, for the grant of DIC based on service connection for 
the cause of the veteran's death, are not met.  38 U.S.C.A. 
§§ 5103, 5110, 5111, 5126 (West 2002); 38 C.F.R. §§ 3.31, 
3.102, 3.159, 3.326, 3.400, 20.302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim. Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)). The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim for an earlier effective date for the cause of the 
veteran's death, and that no further assistance to her is 
required to fulfill VA's duty to assist her in the 
development of the claim.  In particular, resolution of the 
appellant's claim is predicated largely on legal principles 
rather than evidence.  The facts at issue are documented in 
the VA claims file and are not reasonably in dispute.  As 
detailed below, the date of issuance of notice of a prior 
denial of the claim of entitlement to service connection for 
the cause of death and entitlement to DIC benefits, the 
absence of a timely notice of disagreement, and the date of 
receipt of the request to reopen the claim, are documented 
within the claims folder and not disputed.  Thus, it is VA 
law applied to the documented facts of the case, in 
particular 38 C.F.R. § 3.400, governing effective dates for 
an award of benefits based on a reopened claim including for 
DIC benefits, that governs.  As such, the Board finds no 
basis for additional evidentiary development.  Manning v. 
Principi, 16 Vet. App. 534 (2002).

Earlier Effective Date Issue

The effective date for entitlement to payment of DIC benefits 
to the surviving spouse of a veteran is generally determined 
by application of the provisions of 38 C.F.R. § 3.400.  Under 
this section, except as otherwise provided, the effective 
date of an evaluation after final disallowance, or a claim 
for increase, will be the date of receipt of the request to 
reopen or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 .  Where there is a 
reopened claim after a prior final disallowance and an award 
of pension, compensation, or DIC based on that reopened 
claim, other than based on receipt of service department 
records, the effective date of award will be as though the 
prior final decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1).  Hence, where the claim is reopened following 
final disallowance, the claim cannot be earlier than the date 
of receipt of that request to reopen.  That said, 38 C.F.R. § 
3.400 is subject to 38 U.S.C.A. § 5111(a) and 38 C.F.R. § 
3.31 which provide that the actual payment of DIC benefits 
may not be made for any period before the first day of the 
calendar month following the month in which the award became 
effective.
 
The appellant filed an original claim for DIC benefits in 
February 1993.  The RO denied that claim in a January 1994 RO 
rating action with notice provided in February 1994.  No 
submission was thereafter received from the appellant or her 
representative until she filed a request to reopen her claim 
on February 27, 1997.  While that request to reopen the claim 
was denied by the RO in an August 1999 rating action, the 
appellant appealed to the Board the denial of the request to 
reopen, and the Board in a March 2001 decision reopened and 
remanded the claim.  The RO in an October 2001 rating action 
granted service connection for the cause of the veteran's 
death awarded DIC benefits based on this grant.  The claim 
was not reopened based on service department records.  As 
addressed in a May 2002 statement of the case, these benefits 
were granted effective from the February 27, 1997 date of 
receipt of the appellant's request to reopen her claim.  

While the appellant has submitted numerous statements and 
various documents or copies of documents in the course of her 
appeal, none of these reasonably dispute any of the above-
noted facts.  

Accordingly, the January 1994 decision denying service 
connection for the cause of death and hence denying DIC 
benefits, became final because the appellant filed no notice 
of disagreement within one year following the February 1994 
date of mailing of notice of the decision.  38 C.F.R. §  
20.302 (2004).  Hence, the effective date for award of DIC 
benefits was the February 27, 1997 date of receipt of her 
request to reopen that claim.  38 C.F.R. § 3.400(q)(1).  The 
record does not reveal contentions concerning other bases for 
an earlier effective date, including claims of error in prior 
adjudication.  Thus, the law, given the facts and allegations 
in this case controls and there is no basis for assigning an 
earlier effective date.


ORDER

An effective date earlier that February 27, 1997 is denied 
for the award of DIC benefits based on a grant of service 
connection for the cause of the veteran's death.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


